Citation Nr: 1147323	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for prostatitis (claimed as due to exposure to herbicides).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hypertension (to include as due to exposure to herbicides).  

5. Entitlement to service connection for diverticulitis.

6. Entitlement to service connection for actinic keratosis. 

7. Entitlement to service connection for right wrist ganglion cyst.

8. Entitlement to service connection for a low back disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to May 1966 (to include service in the Republic of Vietnam from June 1964 to June 1965).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.           

The matters of service connection for bilateral hearing loss, tinnitus, and hypertension are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  



FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam era.

2. Prostatitis was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's current prostatitis is related to an event, injury, or disease in service (to include exposure to herbicide therein); prostate cancer has not been diagnosed.

3. At the September 2011 video conference hearing the Veteran expressed his intent on the record (affirmed in September 20, 2011 correspondence) to withdraw his appeal in the matters of service connection for diverticulitis, actinic keratosis, right wrist ganglion cyst, and a low back disability; there is no question of fact or law in these matters remaining before the Board.


CONCLUSIONS OF LAW

1. Service connection for prostatitis (to include as due to herbicide exposure) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West, 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2. Regarding service connection for diverticulitis, actinic keratosis, right wrist ganglion cyst, and a low back disability, the criteria for withdrawal of a Substantive Appeal are met; the Board has no further jurisdiction in those matters. 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  As the evidence of record does not indicate/suggest that Veteran's prostatitis may be related to service (to include presumed herbicide exposure therein), the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service department records show the Veteran served in Vietnam from June 1964 to June 1965.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to prostatitis or related complaints. 

On January 2007 VA examination the Veteran reported that he did not have prostate cancer.  The examiner noted that the Veteran had elevated prostate specific antigen (PSA) and abnormal digital examination but that he had had two biopsies negative for prostate cancer.  It was noted that the Veteran had elevated PSAs since 2002.  The impression was prostatitis (and that the Veteran did not have prostate cancer). 

A September 2007 VA outpatient treatment record notes that the Veteran had an elevated PSA, but that biopsy in April was benign and his PSA had subsequently gone lower than prior to the biopsy.  The assessment was elevated PSA/chronic inflammation.   

A May 2008 private outpatient treatment record notes that the Veteran was being evaluated for suspected prostate cancer.  The Veteran was noted to have been followed through the VA system and have had an elevated PSA since 2002, with fluctuations up until 2008.  He had prior biopsies in 2004, 2006, and 2008 which confirmed benign prostatic tissue and did not identify any carcinoma.  The impression was persistently elevated PSA with abnormal digital rectal examination and prior biopsies negative for malignancy.  Saturation biopsy to rule out prostate cancer was recommended.  

A September 2009 VA outpatient treatment record notes that the Veteran's April 2009 VA prostate biopsy showed mild chronic inflammation and that all findings were benign.  

Regarding the allegation that the Veteran's prostatitis is related to Agent Orange exposure, the evidence shows the Veteran served in Vietnam during the Vietnam era; therefore, his exposure to herbicides in service is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, while prostate cancer is among the enumerated diseases that may be presumed service connected based on Agent Orange exposure, prostatitis is not.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  Additionally, while the evidence of record reveals that the Veteran has had chronically elevated PSA levels since at least 2002 and chronic prostatitis, biopsies have been negative for malignancies, and prostate cancer has not been diagnosed. Hence, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. Consequently, to establish service connection for prostatitis, the Veteran must show affirmatively that such disability is related to his service.

Significantly, the first clinical notation of prostatitis/elevated PSA is in 2002, more than 36 years after service.  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  What is presented then, is the question of whether in the absence of any credible evidence of continuity since service, the Veteran's prostatitis may somehow be related to his remote service (to include as due to presumed Agent Orange exposure therein).    That is a question that is inherently medical in nature.  The Board observes that prostatitis is an internal disease process symptoms of which may be noted by a layperson, but the etiology of which is a medical question that is beyond lay observation.

The January 2007 VA examiner noted that the Veteran did not have prostate cancer (which would be associated with herbicide exposure); he did not relate the Veteran's prostatitis to the Veteran's service or herbicide exposure.  There is no competent (medical) evidence of record that suggests that the Veteran's prostatitis may be related to his active service.  

The Veteran's own assertions in this matter are not competent evidence as the critical question is one beyond lay observation.  The  matter of a nexus between a current (and only recently manifested) prostatitis and remote service/environmental factors therein is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Consequently, to substantiate this claim he must present competent (medical opinion or treatise, e.g.) evidence of a nexus between his prostatitis and his service/exposure to herbicides therein.  He has not presented any such evidence.

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


Diverticulitis, actinic keratosis, right wrist ganglion cyst, and low back disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the September 2011 video conference hearing the Veteran expressed his intent on the record to withdraw his appeal in the matters of service connection for diverticulitis, actinic keratosis, right wrist ganglion cyst, and a low back disability.  Such intent was later confirmed by written correspondence received on September 20, 2011.  Inasmuch as the Veteran has withdrawn his appeals in the matters of service connection for diverticulitis, actinic keratosis, right wrist ganglion cyst, and a low back disability, there is no allegation of error of fact or law in these matters before the Board.  Hence, the Board does not have jurisdiction to consider appeals in the matters, and the appeals must be dismissed.


ORDER

Service connection for prostatitis is denied.

The appeals seeking service connection for diverticulitis, actinic keratosis, right wrist ganglion cyst, and a low back disability are dismissed.  


REMAND

Regarding service connection for bilateral hearing loss, tinnitus, and hypertension, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

	Hearing loss and tinnitus

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The February 2007 VA examiner opined that based on electronic hearing acuity testing conducted at the time of the Veteran's discharge there was no evidence of hearing damage while he was in service and that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of military noise exposure.  The Board finds the examination to be inadequate because the examiner's opinion did not include a sufficient explanation of rationale.  It was not explained why normal audiometry at discharge (of itself) supported a conclusion that the hearing loss and tinnitus are unrelated to service.  See Hensley v. Brown; 5 Vet. App. 155 (1993)(service connection for hearing loss disability is not precluded by normal audiometry at separation).

	Hypertension

The evidence of record shows a diagnosis of hypertension in 2001.  The Veteran's STRs show elevated blood pressure readings on service separation examination with a provisional diagnosis of hypertension (although later consultation revealed a normal cardiovascular system).  Accordingly, the Board finds that the evidence of record suggests that the Veteran's hypertension may be associated with his service.  Accordingly, the "low threshold" standard as to when a VA examination is necessary is met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)); an examination to secure a nexus opinion is necessary.  38 C.F.R. § 3.159(c)(4).  

At the September 2011 videoconference hearing the Veteran testified that hypertension was diagnosed in the 1970's and that he was started on medication at that time (but that the records from 30 years ago would not be available).  He also noted that he worked at Chevron and had some employment physical examinations from the 1990's in his possession which he would submit for the record.  In a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence and any identified outstanding treatment records must be secured to ensure proper adjudication of the claims on a complete record.  Notably, evidence showing an earlier diagnosis of hypertension would be pertinent (and perhaps critical) to the Veteran's claim, particular in light of his allegation of continuity of hypertension since the 1970's.    

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for medical records/employment physicals) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from September 2009 to the present.  

The RO should also ask the Veteran to identify all providers of private evaluation and/or treatment he received for hearing loss, tinnitus, and hypertension, and to submit releases for VA to secure records of such private treatment/evaluations.  Of particular interest are employment physical examination reports beginning in the 1990's (to include from Chevron) (which the Veteran stated were in his possession) and any other private treatment he has received for hearing loss, tinnitus, and/or hypertension.  He should submit copies of all such reports in his possession, and provide the information and releases needed for VA to secure any reports not in his possession.  
The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the evaluations/treatment from all sources identified.  

2. The RO should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the nature and likely etiology of his hearing loss disability and tinnitus.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the claims file, and evaluation of the Veteran, the examiner should provide an opinion responding to the following: 

a. Is the Veteran's current bilateral hearing loss disability at least as likely as not (50 percent or better probability) related to his service, in particular as due to his acknowledged exposure to noise trauma (as an air-frame repairman) therein?  

b. Is the Veteran's current tinnitus at least as likely as not (50 percent or better probability) a result of his exposure to noise trauma in service?

The examiner must explain the rationale for all opinions.  

3. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination (with notation of the  STRs which show a provisional diagnosis of hypertension).  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's hypertension is at least as likely as not (a 50 percent or better probability) related to/had its onset during his active service, to include as due to exposure to herbicide agents therein.   

The examiner must explain the rationale for the opinion.

4. The RO should then re-adjudicate the claims.  If any remains denied (or is dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


